Case 1:17-cv-00050-GZS Document 64 Filed 10/11/18 Page 1 of 1                  PageID #: 1351




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

 JAI MORIN,

       Plaintiff,

          v.                                            Civil Action No. 1:17-cv-00050-GZS

 HANNAFORD BROS. CO., LLC,

       Defendant.


                              STIPULATION OF DISMISSAL


       NOW COME the parties, by and through their respective counsel, and hereby stipulate to

the dismissal of this matter with prejudice and without costs to any party.

       Dated at Portland, Maine this 11th day of October 2018



                                              /s/ Chad T. Hansen
                                              Chad T. Hansen, Esq.
                                              Maine Employee Rights Group
                                              92 Exchange Street, Second Floor
                                              Portland, Maine 04101
                                              Tel. (207) 874-0905
                                              chansen@maineemployeerights.com


                                              /s/Timothy J. O’Brien
                                              Timothy J. O'Brien, Esq.
                                              Libby O'Brien Kingsley & Champion, LLC
                                              62 Portland Road, Suite 17
                                              Kennebunk, ME 04043
                                              Tel: (207) 985-1815
                                              tobrien@lokllc.com




                                                 1
